IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: DECEMBER 17,2020
                                                         NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                   2019-SC-0331-MR
                                   2019-SC-0333-MR

RONALD TRIPLETT                                                              APPELLANT



               ON APPEAL FROM MONTGOMERY CIRCUIT COURT
V.               HONORABLE WILLIAM EVANS LANE, JUDGE
                    NOS. 16-CR-00164 AND 17-CR-00116



COMMONWEALTH OF KENTUCKY                                                       APPELLEE


                    MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

       Ronald Triplett entered a conditional guilty plea to five indicted charges:

two counts of first-degree rape and one count each of first-degree sodomy,

kidnapping, and first-degree criminal possession of a forged instrument. A

jury, empaneled to recommend his sentence, recommended Triplett serve

eighty-five (85) years in prison. The circuit court ultimately sentenced Triplett

to serve seventy (70) years in accordance with Kentucky law.1

       Triplett raises four issues on appeal. He claims the circuit court erred

by: 1) denying his motion to suppress; 2) denying his motion to withdraw his

guilty plea; 3) allowing the jury to hear unduly prejudicial details about his



        1 The circuit court initially sentenced Triplett to eighty-five years in prison and

the length of his sentence was part of Triplett’s appeal. However, shortly after Triplett
filed his appellate brief, the circuit court entered an amended judgment sentencing
Triplett to seventy years in prison, the maximum allowed by Kentucky Revised Statute
(KRS) 532.110, rendering the issue moot. With leave of this Court, the
Commonwealth supplemented the record with the amended judgment.
prior offenses; and 4) failing to instruct the jury that his sentences may run

partially consecutively and partially concurrently. Upon review, we affirm the

Montgomery Circuit Court’s amended judgment.

                    FACTUAL AND PROCEDURAL BACKGROUND

      In January 2019, Triplett entered a conditional guilty plea in

Montgomery Circuit Court to all charges contained in 16-CR-00164 (one count

each of first-degree rape, first-degree sodomy, kidnapping, and first-degree

criminal possession of a forged instrument) and 17-CR-00116 (one count first-

degree rape), reserving the right to appeal the circuit court’s pretrial denial of

his motion to suppress evidence. The Commonwealth and Triplett requested

jury sentencing. The jury heard the following evidence.

      In late July 2016, J.B. was walking along a Mount Sterling, Kentucky

street. A man, later identified as Ronald Triplett, driving a black Cadillac

Escalade, pulled up beside her and asked if she needed a ride. Triplett told

J.B. he would pay her to get inside his vehicle. J.B. declined. Triplett drove

away, and J.B. continued to walk. Triplett later walked up behind her, put a

hand over her mouth, and forcibly took her through a wooded area back to the

Escalade.

      Triplett drove J.B. to a building and forced her up a flight of stairs to a

door that had multiple locks on both the inside and outside. The apartment

inside contained a bed and J.B. saw a gun in the apartment. Triplett raped

J.B. vaginally and anally. He forced her to perform oral sex on him and he also

performed oral sex on her. Afterward, Triplett dropped J.B. off in the area

where she had been walking. J.B. called 911 and was able to give a partial

                                         2
license plate number, described her assailant, and when an officer arrived,

showed him the building in which Triplett raped and sodomized her. The

officer transported J.B. to the local hospital and the medical staff examined her

for sexual assault.

      The police determined Triplett was associated with the building and

discovered he owned a black Escalade. The partial license plate number given

by J.B. matched the first four numbers of Triplett’s vehicle. When the police

executed a search warrant for the building, they found an apartment inside

and, as described by J.B., the door had multiple latches and locks on both

sides. The police discovered surveillance equipment inside. The police also

found a fake but realistic looking handgun, a hidden camera, handcuffs, ankle

shackles, a strap-on dildo, 15 counterfeit $100 bills, and latex gloves. The

police contacted the Bureau of Alcohol, Tobacco, and Firearms (ATF) and

requested its electronic crime branch examine the electronic equipment found

in the building. The police sought an arrest warrant for Triplett and an officer

was dispatched to Triplett’s home.

      Mrs. Triplett told the police that her husband had been gone for about

three days and she had not seen him. She said Triplett told her he needed to

come up with some money for an attorney because after picking up a girl and

having sex with her, the girl said she would tell authorities he raped her if he

did not give her money. The police tracked Triplett to a hotel room in Livonia,

Michigan. Livonia police officers arrested Triplett in the hotel parking lot. The

officers also took possession of the electronic equipment, computers, jump




                                        3
drives, videos, and discs in Triplett’s hotel room.2 Kentucky authorities

obtained a search warrant and retrieved the items from the Michigan

authorities upon extraditing Triplett back to Kentucky.

        One of the items seized from the hotel room was a video of the sexual

assault of J.B. Portions of that video were later shown to the jury.

        After Triplett was returned to Kentucky, the police interviewed him.

Triplett admitted he had engaged in sexual acts with J.B. but maintained the

acts were consensual; he declined to elaborate. Triplett also disclosed details

about his prior criminal history. The audio-taped interview was played for the

jury.

        Besides the video of J.B.’s sexual assault, the ATF officers discovered

another video that had been made in the same building. The video showed

Triplett having sex with an unconscious woman with a distinctive tattoo. The

police were eventually able to identify the woman as S.E. When S.E. was

shown the video, she confirmed she was the woman in the video, but she had

no recollection of what had occurred when Triplett raped her. Discussing that

time period, S.E. said she woke up the next morning behind a grocery store

and had pain and blood in her groin area but did not know what had

happened. A portion of the video depicting S.E.’s sexual assault was played for

the jury.

        J.B. and S.E. read victim impact statements to the jury. Triplett testified

in his own defense, and his wife also testified on his behalf.



       2 These items were removed without a warrant. They were stored in the Livonia

Police Department’s evidence room.
                                          4
      The jury recommended Triplett serve twenty years for the rape of S.E.;

twenty years for the rape of J.B.; twenty years for the sodomy of J.B.; twenty

years for the kidnapping of J.B.; and five years for the criminal possession of a

forged instrument. The jury further recommended that all sentences run

consecutively to each other for a total prison sentence of eighty-five years.

      After the sentencing recommendation but prior to final sentencing,

Triplett moved to withdraw his guilty plea. The circuit court conducted an

evidentiary hearing and then denied the motion. The circuit court imposed the

jury’s recommended sentence of eighty-five years, but subsequently amended

Triplett’s sentence to seventy years in prison.

      Additional facts are presented below as necessary.

                                       ANALYSIS

      I. The Circuit Court Did Not Err by Denying Triplett’s Motion to
         Suppress Evidence.

      Triplett moved the circuit court to suppress all evidence found in the

Livonia, Michigan hotel room. Det. Holznagle, a detective with the Livonia

Police Department, testified at the suppression hearing. He recounted

receiving a communication from the Montgomery County, Kentucky Sheriff’s

Office that Triplett was wanted on charges of rape, sodomy, and kidnapping,

and that Triplett was believed to be in Livonia, Michigan and driving a black

Escalade for which the license plate number was provided. After 11:30 p.m. on

August 3, 2016, a Livonia officer located the Escalade in the parking lot of a

hotel; other officers soon arrived. Officers spoke with the front desk clerk and

learned Triplett’s room number. At some point, Det. Holznagle contacted the

hotel to verify Triplett had rented a room there for the evening; the clerk
                                        5
informed him that Triplett checked in on August 3 and was due to check out

on August 4.

       While the officers were standing in the parking lot, about ten feet away

from Triplett’s room, Triplett approached the officers. The officers confirmed

Triplett’s identity and arrested him around midnight. Det. Holznagle testified

that while being arrested, Triplett expressed with a sense of urgency that he

had belongings in the hotel room, knowing he was going to be arrested and

sent back to Kentucky. Det. Holznagle was under the impression, given his

experience with others and given his own attitude for protecting personal

property, that Triplett did not want the belongings left unattended; Holznagle

knew the local jail would not allow Triplett to take his personal belongings to be

booked with him.

       Additionally, once the hotel clerk learned the reason Triplett was being

placed under arrest, the clerk informed an officer that the hotel wanted Triplett

evicted. The officers entered the room soon thereafter.

       Det. Holznagle testified that the Livonia Police Department has a good

relationship with the hotel, arrests at the hotel are not uncommon, and it is a

common procedure for the hotel to request the Livonia Police Department to

evict an individual. The officers followed usual hotel guest eviction procedure,

gaining access to the room through the clerk’s assistance, although he could

not recall if the clerk let the officers in Triplett’s room or provided a key to the

officers.

       The officers took possession of Triplett’s belongings and inventoried

them. As customary and in accordance with office policy, the inventoried items

                                          6
were photographed, a step taken to counter an evicted guest’s future claims of

property damage due to securing the property. Triplett’s non-monetary value

items, such as his clothes and suitcases, were placed in his Escalade which

was stored in the police department’s parking lot. Triplett’s monetary value

items, like computers, cell phones and perishable items, had an evidence tag

placed on them and were stored in the police department’s temperature-

controlled evidence room for safekeeping, a measure against civil liability for

leaving an arrestee’s monetary value items in a hotel room.

      Det. Holznagle testified that if the police did not secure Triplett’s

belongings, the hotel could have stored Triplett’s belongings under the front

desk for some unknown period of time, the hotel may or may not have

attempted to find the owner, and the items could have been damaged, but

since Triplett was arrested by the Livonia police at the hotel, the officers

exercised due care and caution to avoid civil liability. None of the items were

searched by the Livonia police. Det. Holznagle testified that the Livonia officers

were unaware of the items in Triplett’s room and had no knowledge of any

evidence which may have been inside the room. Triplett did not testify at the

suppression hearing.

      The circuit court denied the suppression motion and concluded the

warrantless seizure3 of Triplett’s property from the hotel room, falling within

the proffered exceptions of consent or inventory, was reasonable and did not




      3  The circuit court noted that the electronics and expensive items were not
searched by the Livonia officers and Kentucky officers did not search the electronics
until after the procurement of a search warrant.
                                           7
impinge improperly on Triplett’s expectation of privacy especially in light of

Triplett’s concern about his property.

      Triplett contends that the Michigan police violated his reasonable

expectation of privacy when they entered the hotel room, performed an

inventory search, and seized his property without a warrant. Triplett

challenges both the circuit court’s findings of facts and conclusions of law.

      When reviewing a ruling on a suppression motion, we generally employ a

two-step process. First, findings of fact are reviewed and will not be set aside

unless they are clearly erroneous. Kentucky Rule of Civil Procedure (CR)

52.01; Simpson v. Commonwealth, 474 S.W.3d 544, 547 (Ky. 2015). Findings

of fact are not clearly erroneous if they are supported by substantial evidence.

Commonwealth v. Deloney, 20 S.W.3d 471, 473 (Ky. 2000). Substantial

evidence is “evidence of substance and relevant consequence having the fitness

to induce conviction in the minds of reasonable men.” Owens–Corning

Fiberglas Corp. v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998) (citations omitted).

Due regard is given to the opportunity of the circuit court to judge the

credibility of the testifying officer and to assess the reasonableness of the

officer’s inferences. Commonwealth v. Whitmore, 92 S.W.3d 76, 79 (Ky. 2002)

(“The Ornelas[4] court recognized that police may draw inferences of illegal

activity from facts that may appear innocent to a lay person and that a

reviewing court should give due weight to the assessment by the trial court of

the credibility of the officer and the reasonableness of the inferences.”).




      4   Ornelas v. United States, 517 U.S. 690 (1996).
                                            8
Second, the circuit court’s application of the law to the facts is reviewed de

novo. Simpson, 474 S.W.3d at 547.

      Here, the circuit court’s finding of fact stated:

      The motel wanted [Triplett] evicted and [Triplett] wanted his
      computer and other items removed from the room so they weren’t
      lost. . . . It is clear from the hearing that [Triplett] did not want the
      items left and he had no one available to get the items within a
      reasonable time and [at] that time the items were removed from the
      room and inventoried.

Triplett argues that these findings of fact are not supported by the evidence

and are clearly erroneous. He argues particularly that it is clear from the

testimony that he did not ask the police to enter his hotel room and gather his

belongings, that he did not express concern about his items being lost, and

that there is no mention of not having anyone available to retrieve his

belongings. Triplett also complains that the circuit court erroneously relied on

Det. Holznagle’s conjecture and sheer speculation to determine that Triplett

wanted the police to collect his belongings.

      Consent is a question of fact to be determined from all the

circumstances. See Schneckloth v. Bustamonte, 412 U.S. 218 (1973)

(addressing what the prosecution must prove to demonstrate that a consent

was “voluntarily” given and concluding voluntariness of consent is a question

of fact to be determined from all the circumstances). We note that the only

testimony presented during the suppression hearing describing the Michigan

officers’ encounter with Triplett and the subsequent seizure of his belongings

was Det. Holznagle’s. Although Triplett suggests otherwise, an officer’s

inferences based on every-day or common-sense experiences may be

considered by the circuit court just the same as the officer’s knowledge gained
                                         9
through law enforcement training and experience. Kansas v. Glover, 140 S. Ct.
1183, 1189-90 (2020). As with weighing conflicting testimony, we give

deference to the circuit court as the fact-finder who has the superior position to

judge the credibility of the sole witness and to assess the reasonableness of the

officer’s inferences. See Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003).

      Triplett’s argument that no statements directly support the circuit court’s

findings advocates application of a different standard of review than our long-

settled standard. We “take care both to review findings of historical fact only

for clear error and to give due weight to inferences drawn from those facts by

[trial] judges.” Whitmore, 92 S.W.3d at 79 (quoting Ornelas, 517 U.S. at 699).

Det. Holznagle’s testimony was substantial evidence and his testimony was

such that the circuit court could draw the inferences about which Triplett

complains.

      In regard to Triplett’s complaint about the finding that he had no one

available to retrieve his personal items within a reasonable time, the circuit

court heard testimony that Triplett, a resident of Kentucky, was being arrested

in Michigan around midnight;5 that Triplett paid for an overnight stay; and that

it appeared he was the only occupant of the hotel room. A finding of fact is

clearly erroneous only if it is manifestly against the great weight of the

evidence. Frances v. Frances, 266 S.W.3d 754, 756 (Ky. 2008) (citing Wells v.

Wells, 412 S.W.2d 568, 571 (Ky. 1967)). Consequently, upon review, we find

that the circuit court’s findings of fact were not clearly erroneous and consider


      5Although Triplett challenges this finding because he has family in Michigan
who could have secured his belongings for him, no such testimony was elicited at the
suppression hearing.
                                         10
next whether these findings support the circuit court’s conclusions of law that

the removal of Triplett’s belongings by the police was reasonable and did not

impinge on Triplett’s Fourth Amendment rights.

      The Fourth Amendment states:

      The right of the people to be secure in their persons, houses,
      papers, and effects, against unreasonable searches and seizures,
      shall not be violated, and no Warrants shall issue, but upon
      probable cause, supported by Oath or affirmation, and particularly
      describing the place to be searched, and the persons or things to
      be seized.

U.S. Const. amend. IV.6

      “This text protects two types of expectations, one involving ‘searches,’ the

other ‘seizures.’ A ‘search’ occurs when an expectation of privacy that society

is prepared to consider reasonable is infringed. A ‘seizure’ of property occurs

when there is some meaningful interference with an individual’s possessory

interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113

(1984) (internal citations omitted).7 A privacy right need not be implicated to

bring Fourth Amendment protection to bear upon an unreasonable seizure of

property. Soldal v. Cook Cty., Ill., 506 U.S. 56, 60-66 (1992).8 “Although the




      6  Section 10 of the Kentucky Constitution also guarantees the individual right
to be free from unreasonable searches and seizures. It provides that “[t]he people
shall be secure in their persons, houses, papers and possessions, from unreasonable
search and seizure; and no warrant shall issue to search any place, or seize any
person or thing, without describing them as nearly as may be, nor without probable
cause supported by oath or affirmation.”

      7  Jacobsen concluded that governmental authorities’ assertion of temporary
dominion and control over a package and its contents entrusted to Federal Express for
delivery constituted a “seizure.” 466 U.S. at 120. The seizure was found to be
reasonable. Id. at 121.

      8  Soldal, 506 U.S. at 66 n.10 (citing Horton v. California, 496 U.S. 128, 136-37
(1990)), also explains: “Of course, if the police officers’ presence in the home itself
                                           11
interest protected by the Fourth Amendment injunction against unreasonable

searches is quite different from that protected by its injunction against

unreasonable seizures, neither the one nor the other is of inferior worth or

necessarily requires only lesser protection.” Arizona v. Hicks, 480 U.S. 321,

328 (1987) (internal citation omitted); accord Soldal, 506 U.S. at 60-64.9 Under

the Fourth Amendment then, dwelling-place searches and dwelling-place

seizures must be reasonable and must generally require a warrant to be valid.

Hicks, 480 U.S. at 326-28 (“A dwelling-place search, no less than a dwelling-

place seizure, requires probable cause . . . .”).10

      “The reasonableness of [the government’s] invasion of the citizen’s

privacy [or possessory interest] must be appraised on the basis of the facts as

they existed at the time that invasion occurred.” Jacobsen, 466 U.S. at 115.

However, there are established exceptions to the Fourth Amendment’s warrant

requirement. Katz v. United States, 389 U.S. 347, 357 (1967). One exception,


entailed a violation of the Fourth Amendment, no amount of probable cause to believe
that an item in plain view constitutes incriminating evidence will justify its seizure.”

      9   United States v. Place, 462 U.S. 696, 700–01 (1983) acknowledges that “in the
context of personal property, and particularly containers, the Fourth Amendment
challenge is typically to the subsequent search of the container rather than to its
initial seizure by the authorities.”

      10   Hicks, 480 U.S. at 327 states:

              We do not say, of course, that a seizure can never be justified on
      less than probable cause. We have held that it can—where, for example,
      the seizure is minimally intrusive and operational necessities render it
      the only practicable means of detecting certain types of crime. See, e.g.,
      United States v. Cortez, 449 U.S. 411, 101 S. Ct. 690, 66 L. Ed. 2d 621
      (1981) (investigative detention of vehicle suspected to be transporting
      illegal aliens); United States v. Brignoni-Ponce, 422 U.S. 873, 95 S. Ct.
2574, 45 L. Ed. 2d 607 (1975) (same); United States v. Place, 462 U.S.
696, 709, and n.9, 103 S. Ct. 2637, 2645 and n.9, 77 L. Ed. 2d 110 (1983)
      (dictum) (seizure of suspected drug dealer’s luggage at airport to permit
      exposure to specially trained dog).”
                                            12
pertinent here, is consent. Schneckloth, 412 U.S. 218; see also Soldal, 506
U.S. at 65-66. The burden of proof rests with the government to show the

search and seizure are justified under one of the exceptions. Coolidge v. New

Hampshire, 403 U.S. 443, 455 (1971) (citations omitted). If the government

does not meet its burden, introduction of the evidence is generally prohibited.

Wong Sun v. United States, 371 U.S. 471, 484–85 (1963). Under the

exclusionary rule, illegally obtained evidence and any evidence derived from it

must be excluded. Id. at 485.

      Case law establishes that Fourth Amendment protection extends to such

places as hotel or motel rooms. Stoner v. California, 376 U.S. 483, 490 (1964).

However, a guest does not have a reasonable expectation of privacy in the hotel

room or any article within it when the hotel lawfully takes possession of the

room once a hotel guest’s rental period has been lawfully terminated. Blades v.

Commonwealth, 339 S.W.3d 450, 453 (Ky. 2011) (citing United States v. Allen,

105 F.3d 695, 699 (6th Cir. 1997)).

      Triplett argued before the circuit court that he did not give consent to

search the room; no other exception to the warrant requirement was met; and

he maintained his reasonable expectation of privacy because his rental period

had not expired at the time of his arrest. He reiterates those arguments here,

but further complains that in relation to “consent to evict,” which Det.

Holznagle testified he was given by the hotel, the “inventory search”11

conducted by the Michigan police was a ruse.



      11 The Commonwealth’s response to the motion to suppress likened the officers’
photographing and inventorying Triplett’s items to the inventory search conducted by
the police in their community caretaking function in automobile impoundment cases
                                        13
      The circuit court decided the motion to suppress when it concluded that

Triplett consented to the police seizure of the items, which infers the officers

could lawfully enter Triplett’s hotel room and remove his belongings for safe-

keeping. Consequently, the circuit court did not reach any conclusions

regarding Triplett’s eviction-related arguments. Because we agree with the

circuit court, we need not and do not consider whether Triplett no longer had a

reasonable expectation of privacy because the hotel clerk wanted him evicted

from the hotel upon his arrest.

      Based upon our de novo review, the findings of facts and totality of the

circumstances establish that the Michigan officers did not unreasonably

interfere with Triplett’s possessory interests.12 Jacobsen, 466 U.S. at 115.

Triplett was arrested in Michigan and was understandably concerned about his

personal belongings being left behind in a hotel room. Under the

circumstances, there was nothing fundamentally wrong with the Michigan

officers taking possession of Triplett’s belongings for safekeeping. And only

after a warrant was secured by Kentucky authorities did they search the

electronic equipment, computers, jump drives, videos, and discs. Triplett

consented to the officers’ seizure of the items in his hotel room and therefore

the Michigan officers were justified in inventorying the items and securely




and that this case satisfied the South Dakota v. Opperman, 428 U.S. 364 (1976),
factors for assessing whether an inventory search pursuant to standard police
procedures is reasonable.

      12 Det. Holznagle testified that another officer had contact with Mrs. Triplett and
at her request accessed the vehicle and recovered cash from it. Det. Holznagle stated
he was unaware if that officer and Mrs. Triplett discussed release of Triplett’s personal
belongings.
                                           14
storing them at the police department. In terms of maintaining possession of

the property until Kentucky authorities took possession, no testimony was

elicited that the Michigan police were presented with or denied a request for

release of Triplett’s property by Mrs. Triplett. The trial court properly denied

Triplett’s motion to suppress because no unlawful seizure occurred.

      II. The Circuit Court Did Not Err by Denying Triplett’s Motion
          to Withdraw His Guilty Plea.

      After the jury recommended he serve eighty-five years in prison but prior

to the formal sentencing, Triplett filed a pro se motion to withdraw his guilty

plea. The circuit court appointed counsel and held an evidentiary hearing.

The circuit court denied Triplett’s motion to withdraw his plea.

      RCr 8.10 provides that “[a]t any time before judgment the court may

permit the plea of guilty or guilty but mentally ill, to be withdrawn and a plea of

not guilty substituted.” However, the circuit court only has discretion to deny

a motion to withdraw a guilty plea if the plea was voluntarily made. Rodriguez

v. Commonwealth, 87 S.W.3d 8, 10 (Ky. 2002); see Kentucky Rule of Criminal

Procedure (RCr) 8.10. The circuit court must grant the plea withdrawal upon

finding that the plea was involuntary. Rodriguez, 87 S.W.3d at 10. “A guilty

plea is involuntary if the defendant lacked full awareness of the direct

consequences of the plea or relied on a misrepresentation by the

Commonwealth or the circuit court.” Edmonds v. Commonwealth, 189 S.W.3d
558, 566 (Ky. 2006) (citing Brady v. United States, 397 U.S. 742, 755 (1970)).

      Furthermore, in cases when the defendant claims that his plea was not

voluntary due to counsel’s assistance being ineffective, the circuit court must

consider the totality of the circumstances surrounding the guilty plea and
                                        15
consider, with the focus on the voluntariness of the guilty plea, Jackson v.

Commonwealth, 363 S.W.3d 11, 16 (Ky. 2012), whether “counsel made errors

so serious that counsel’s performance fell outside the wide range of

professionally competent assistance,” Bronk v. Commonwealth, 58 S.W.3d 482,

486 (Ky. 2001). If so, the next inquiry is whether “the deficient performance so

seriously affected the outcome of the plea process that, but for the errors of

counsel, there is a reasonable probability that the defendant would not have

pleaded guilty, but would have insisted on going to trial.” Id. at 486–87.

      Triplett testified to ways his defense counsel was ineffective, such as

having limited contact with him and not explaining the penalties for sex

crimes, parole eligibility after serving 85% of the sentence, and ineligibility for

probation. He also testified he entered the plea under the duress and threat of

abandonment of his private counsel, and that his post-traumatic stress

disorder (PTSD) and related headaches and lack of treatment for dental issues

impaired his thinking the day he entered his plea. During the plea colloquy,

when questioned about his PTSD, Triplett specifically stated that he did not

have any mental health impairments affecting his ability to make a knowing

and voluntary plea. During the plea withdrawal hearing, he stated that he just

could not speak up during the plea and being a polite person, probably would

have said yes to the questions whether he was knowingly and voluntarily

entering the plea. Triplett concedes the guilty plea colloquy was thorough.

      Triplett’s former defense counsel also testified regarding his

representation of Triplett and the advice to Triplett to plead guilty and have

jury sentencing. A “Client Understanding” memo detailing counsel’s opinion,

                                         16
which Triplett signed on the day he entered his plea, was introduced into

evidence. Former counsel said that he could not recall the number of times he

met face-to-face with Triplett but that he communicated with him through

various means including with Triplett’s wife. He also testified that he would

have explained the consequences of the guilty plea. Former counsel explained

that he had sympathy for Triplett’s mental health surrounding his PTSD, but

that he never doubted Triplett’s competency to participate in his defense. In

response to the circuit court’s question, he opined that if Triplett went to trial,

the jury would have seen even more harmful video footage than that played for

the sentencing jury.

             Because of the factual determinations inherent in this
      evaluation, Kentucky appellate courts have recognized that “the
      trial court is in the best position to determine if there was any
      reluctance, misunderstanding, involuntariness, or incompetence to
      plead guilty” at the time of the guilty plea and in a “superior
      position to judge [witnesses’] credibility and the weight to be given
      their testimony” at an evidentiary hearing. Accordingly, this Court
      reviews a trial court’s ruling on a defendant's motion to withdraw
      his guilty plea only for abuse of discretion by “ascertain[ing]
      whether the court below acted erroneously in denying that
      appellant’s pleas were made involuntarily.

Bronk, 58 S.W.3d at 487 (internal citations omitted).

      The circuit court entered a written ruling evaluating the totality of the

circumstances, id., describing Triplett as a very intelligent, educated man

whose criminal background provided extensive knowledge of the legal system

and how it works. The circuit court observed that along with stating he was

satisfied with counsel’s performance during the plea, Triplett is not an

individual to be coerced by anyone or let his attorney not adequately represent

him. The circuit court also considered that during the sentencing hearing four


                                        17
days after the plea, Triplett again provided no indication that his plea was

involuntary, but instead testified in a frank manner about being a veteran,

having health problems, and his history of incarceration. The circuit court

concluded that Triplett’s plea was freely, intelligently, and knowingly made.

Upon review of the record, the circuit court’s decision that Triplett’s plea was

voluntary is not clearly erroneous and consequently the circuit court did not

abuse its discretion by denying Triplett’s motion to withdraw his guilty plea.

Thomas v. Commonwealth, 605 S.W.3d 545, 554 (Ky. 2020).

      III. Palpable Error Relief Is Not Warranted for the Admission of
           Evidence of Triplett’s Prior Offenses.

      The Commonwealth introduced evidence of Triplett’s prior criminal

offenses via the taped interview conducted by a detective upon Triplett’s return

to Kentucky. During the interview Triplett provided details of his prior criminal

history including “playing around with his babysitter” who claimed she was

raped (Triplett later testified that, twenty-two-years-old at the time, the sixteen-

year-old’s parents prosecuted him); involvement in an armed robbery where a

waitress was shot; holding two federal agents at gunpoint and being on the

FBI’s Ten Most Wanted List; and escaping from prison by walking out the front

door. In response to the Commonwealth’s question, the detective testified that

Triplett described the crimes as someone else’s fault and did not accept

responsibility for the crimes. Defense counsel did not object while the tape was

played, but cross-examined the detective, questioning whether Triplett was

convicted of all the crimes he described. The detective responded it did not

appear Triplett was convicted for the escape and he was unsure about the

crime of holding the federal officers at gunpoint.
                                        18
      Triplett now complains the jury heard unduly prejudicial details about

his alleged prior offenses, pointing to the details of the rape victim becoming

pregnant; of his having held two federal agents at gunpoint; and of his being on

the FBI’s Most Wanted List. He also complains that the Commonwealth did not

introduce any certified copies of prior offenses, the method to reliably prove

Triplett’s prior convictions. He seeks palpable error review of these issues.

      Under RCr 10.26, if an error is found to be palpable and if that

unpreserved error affects the substantial rights of the defendant, the appellate

court may grant appropriate relief if manifest injustice has resulted from the

error. An error is palpable when it is “easily perceptible, plain, obvious and

readily noticeable.” Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006).

As recently explained in Nami Resources Company v. Asher Land and Mineral,

Ltd., 554 S.W.3d 323, 338–39 (Ky. 2018), at trial, it is the easily perceptible,

obvious, and readily noticeable errors which are so egregiously prejudicial as to

cause manifest injustice for which the trial court has a duty to take corrective

action. The error must be “so manifest, fundamental and unambiguous that it

threatens the integrity of the judicial process.” Martin v. Commonwealth, 207
S.W.3d 1, 5 (Ky. 2006).

      “Kentucky’s Truth-in-Sentencing statute is geared toward providing the

jury with information relevant to arriving at an appropriate sentence for the

particular offender.” Williams v. Commonwealth, 810 S.W.2d 511, 513 (Ky.

1991). KRS 532.055(2)(a) thus allows the Commonwealth to introduce

evidence concerning the nature of the defendant’s prior offenses for which he

was convicted, KRS 532.055(2)(a)2, and the date of the commission, date of

                                        19
sentencing, and date of release from confinement or supervision from all prior

offenses, KRS 532.055(2)(a)3. While the nature of the defendant’s prior

offenses is admissible, Triplett directs our attention to Mullikan v.

Commonwealth, 341 S.W.3d 99, 109 (Ky. 2011), which explains that “the

evidence of prior convictions is limited to conveying to the jury the elements of

the crimes previously committed,” and advises that when conveying the

elements, identifiers which might trigger jurors’ memories of the crimes should

be avoided. Triplett also argues that under Finnell v. Commonwealth, 295
S.W.3d 829, 835 (Ky. 2009), wherein we found CourtNet was an unofficial

“document” and not a reliable source to prove a defendant’s prior convictions,

the detective should not have been allowed to testify about Triplett’s prior

criminal history using an NCIC (National Crime Information Center) report.

      Although Triplett does not make clear which aspect of the interview’s

description of holding federal agents at gunpoint goes beyond the elements of

the crime, we agree that the detail that Triplett was on the FBI’s Most Wanted

List went beyond the nature of the offense. We find likewise with respect to the

details that his prior rape victim was his babysitter, became pregnant, and that

Triplett claimed she “cried rape.” However, as to Mullikan’s other guidance,

personal identifiers were not used. Furthermore, as Triplett later testified in

response to the Commonwealth’s questioning, the rape of the minor occurred

in 1972 and his next felony occurred in 1978. According to his own testimony,

Triplett was not a resident of Kentucky when he committed these crimes so

triggering jurors’ memories would have been a negligible concern in this case.




                                        20
      As to Triplett’s argument that the NCIC report is not a source competent

to prove his convictions, Finnell, 295 S.W.3d at 835, this case is

distinguishable from Finnell. Triplett provided his criminal history during the

detective’s interview with him. On cross-examination, defense counsel elicited

testimony from the detective which clarified Triplett’s criminal convictions. The

detective used the NCIC report to testify that Triplett had not been convicted of

escape nor apparently for holding the federal agents at gunpoint. The essential

problem appears to be that Triplett described crimes for which he was not

convicted, crimes which do not fall within KRS 532.055(2)(a)(2). Although

information regarding crimes for which he was not convicted should not have

been introduced into evidence, nor the extraneous information described

above, we cannot conclude that any error, individually or collectively, was so

manifest that it threatened the integrity of the judicial process. Moreover,

having concluded the trial court did not err by declining to suppress the videos

showing the victims’ sexual assaults (and then allowing the videos to be shown

to the jury), we cannot say that “there is a ‘substantial possibility’ that the

result in the case would have been different without the error.” Brewer, 206
S.W.3d at 349. Stated differently, none of these errors regarding the admission

of details of prior offenses had a substantial possibility of changing the

outcome of this case.

      IV. The Jury Instruction Was Not Erroneous.

      Pursuant to KRS 532.055(2), “[t]he jury shall recommend whether the

sentences shall be served concurrently or consecutively.” The jury first fixed

the penalty for each of the following counts at twenty years: rape in the first

                                         21
degree (S.E.), rape in the first degree (J.B.), sodomy in the first degree (J.B.),

and kidnapping (J.B.). The jury fixed the penalty for the offense of criminal

possession of a forged instrument at five years. The jury was then instructed it

was authorized to enter a verdict as follows:

            You will further recommend in your verdict whether the
      punishment which you have fixed for the Defendant under Counts
      ONE, TWO, THREE, FOUR, and Count ONE of the second
      indictment should run concurrently (at the same time) or
      consecutively (one to begin after the completion of the other – the
      sentences are all added together).

      The preface of the form verdict stated: “We recommend that the

punishment fixed for the Defendant under Counts ONE, TWO, THREE, FOUR,

and Count ONE of the second indictment to be served concurrently (at the

same time) or consecutively (one after the other) as follows[.]” The verdict form

then presented for each crime the option of recommending the fixed

punishment run concurrently or consecutively, the format for each being:

     We recommend that the punishment fixed for the Defendant under
     Count [number, crime identification], be served . . . :

     _____CONCURRENTLY (at the same time)

     _____CONSECUTIVELY (one after the other).

The jury marked “consecutively” for each of the five penalties.

      Triplett, citing Stoker v. Commonwealth, 828 S.W.2d 619, 627 (Ky. 1992),

argues that this form verdict is erroneous because it did not allow the jury to

choose among all the options-the options of running the sentences all

concurrently or all consecutively, or partially consecutively and partially

concurrently. He seeks palpable error review.




                                         22
      In Stoker, the defendant was convicted of seventeen counts, but unlike

the present case, the jury was not given the option to indicate for each count

whether the sentence should run concurrently or consecutively. The

instruction following the fixing of the sentence for all seventeen counts was:

      You will further recommend in your verdict whether the
      punishments which you have fixed for the Defendant should run
      concurrently (at the same time) or consecutively (one to begin after
      the completion of the other).

The form of verdict then stated:

      We, the jury, recommend that the punishments fixed for the
      Defendant shall run _____________________________
                          concurrently or consecutively.
Id. at 626. We concluded the instruction was erroneous because “where there

are more than two offenses, some may be run concurrently and some

consecutively, . . . the jury should be advised accordingly.” Id. at 627. Stoker’s

directive was satisfied in this case because the jury was provided the

opportunity to recommend for each crime whether the penalty should run

concurrently or consecutively.

      Triplett also cites Lawson v. Commonwealth, 85 S.W.3d 571, 581 (Ky.

2002), for the premise that the jury should have been instructed to recommend

that the sentences run concurrently or consecutively, in whole or in part, and

provided a verdict form that clearly allows for all options. In Lawson, 85
S.W.3d at 580 n.22, we

      suggest[ed] a more informative and correct verdict form in [that] case
      would read:

      We, the jury, recommend that the sentences fixed for the
      Defendant under Counts 1 and 2 above shall be served
      concurrently (at the same time) or consecutively (one to begin after
      the completion of the other), in whole or in part, as follows: . . . .
                                        23
However, as explained in Davis v. Commonwealth, 365 S.W.3d 920, 922 n.3

(Ky. 2012), this suggestion was non-precedential obiter dictum, and it remains

so.13

        To the extent Triplett argues that the trial court erred by omitting “in

whole or in part” instructions, “when the allegation of instructional error is that

a particular instruction should have been given but was not . . . , RCr 9.54

operates as a bar to appellate review unless the issue was fairly and adequately

presented to the trial court for its initial consideration.” Martin v.

Commonwealth, 409 S.W.3d 340, 346 (Ky. 2013). Under this principle, we may

not review the lack of “in whole or in part” instructions for palpable error. Id.

at 345. To the extent Triplett argues that the instructions were incorrectly

stated or defectively phrased by not including “in whole or in part” instructions,

no precedent exists in support which would allow palpable error relief. See id;

Davis, 365 S.W.3d at 922 n.3. Thus, pursuant to Stoker and its progeny, we

conclude that the jury instructions were not erroneous and palpable error relief

is not warranted.

                                      CONCLUSION

        For the foregoing reasons, the Montgomery Circuit Court’s amended

judgment and sentence is affirmed.

        All sitting. All concur.




        13
         Cooper and Cetrulo’s Kentucky Instructions to Juries (Criminal), Section
12.19B (6th ed., LexisNexis 2016), provides an exemplar of the Lawson suggestion but
the commentary qualifies the instruction as not being authoritative, citing Davis.

                                         24
COUNSEL FOR APPELLANT:

Shannon Renee Dupree
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Perry Thomas Ryan
Assistant Attorney General




                               25